DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
claim 7, line 12, change “photodiode” to “photodetector”; and
claim 14, line 9, change “photodiode” to “photodetector”.
Authorization for this examiner’s amendment was given in an interview with Shawn B Cage on August 9, 2022.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The paper by Ridgeway entitled “Microwave Photonics Programs at DARPA” (submitted by Applicant) is the closest art of record.  FIG. 10 teaches a photonics mixer including a CW Laser, a first modulator with an RF input (top MZI), a second modulator with an LO input (bottom MZI), a 2x2 coupler and balanced PDs.  

    PNG
    media_image1.png
    353
    845
    media_image1.png
    Greyscale

However, it does not teach the splitter and combiner as recited in claim 1, and does not teach the corresponding “splitting” and “combining” steps in claim 12.  In particular, there appears to be a 2x2 coupler before the balanced PDs, but such a coupler is not a splitter and combiner as recited in the claims, and it does not perform the splitting and combining method steps.
US 8,842,992 (Middleton) at FIG. 2 illustrates am RF device including an optical source 22, a first modulator 23 with an RF input, a second modulator 24 with a LO input, a coupler 35, and balanced PDs 26.

    PNG
    media_image2.png
    764
    440
    media_image2.png
    Greyscale

However, it does not teach the splitter and combiner as recited in claim 1, and does not teach the corresponding “splitting” and “combining” steps in claim 12.
US 2018/0102849 (Morton) at FIG. 12 teaches an optical source 730, a first modulator 732 with an RF source from antenna 731, a second modulator 737 with a LO source 736, and a coupler 741 feeding a GAPC (Group Array Photodetector Combiner).  

    PNG
    media_image3.png
    569
    771
    media_image3.png
    Greyscale

However, it does not teach the splitter and combiner as recited in claim 1, and does not teach the corresponding “splitting” and “combining” steps in claim 12.  
US 2003/0175037 (Kimmitt) at FIG. 5 teaches a device including a CW laser 34, a LO Source (CLK), and first and second modulators 36, 38.

    PNG
    media_image4.png
    622
    502
    media_image4.png
    Greyscale

The Phase Shifter 50 is shown in more detail in FIG. 11.  

    PNG
    media_image5.png
    437
    524
    media_image5.png
    Greyscale

FIG. 11 shows that splitting and combining is performed in the phase shifter 50.  However, this is not the same splitting and combining as recited in the claims.  Furthermore, it does not teach the balanced PDs as recited in claim 1, and does not teach the corresponding balanced PD steps in claim 12.
US 2011/0097085 (Oda) at FIG. 6 illustrates a coherent receiver.  

    PNG
    media_image6.png
    748
    534
    media_image6.png
    Greyscale

This includes an optical source (input light signal), an LO input, an optical splitter 41 to split the optical source, and balanced PDs 44.  However, this lacks the modulators from the claims.  
US 2012/0069854 (Suzuki) at FIG. 1 illustrates a coherent optical receiver.

    PNG
    media_image7.png
    375
    552
    media_image7.png
    Greyscale

This includes an optical source (signal), an LO input 130, an optical splitter 110 to split the optical source.  However, this lacks the modulators from the claims.  
US 7,522,842 (McNicol) at FIG. 3 teaches a coherent optical receiver.  

    PNG
    media_image8.png
    326
    523
    media_image8.png
    Greyscale

This includes an optical source (receive signal), an LO input, an optical splitter (PBS at top left) to split the optical source, and balanced PDs 44.  However, this lacks the modulators from the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636